Russeix, J.
1. There was no error in overruling the certiorari.
2. The evidence was sufficient to authorize the conviction of the defendant for violating what is known as the “traveling blind-tiger ordinance” of the city of Atlanta. All the assignments of error other than that the conviction of the defendant was contrary to evidence are controlled by the rulings in Callaway v. Mims, 5 Ga. App. 9 (62 S. E. 654), Athens v. Atlanta, 6 Ga. App. 244 (64 S. E. 711), Allen v. Jennings, 134 Ga. 338 (67 S. E. 883), and Loeb v. Jennings, 133 Ga. 796 (67 S. E. 101).

Judgment affirmed.